Citation Nr: 1447195	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-39 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-connected pterygium of the right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from October 1952 to October 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio on a brokered basis.  Jurisdiction was subsequently transferred back to the RO in Waco, Texas.

The Veteran presented testimony at a Board hearing in March 2014, and a transcript of the hearing is associated with his virtual claims folder.

In April 2014, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's pterygium of the right eye has been manifested by distant vision obtainable after correction of 20/40 or better in both eyes; no visual field defects and abnormalities in muscle function and no disfigurements or conjunctivitis.  

2.  The Veteran has also had complaints of blurry vision which have not impaired his central vision acuity and dry eyes bilaterally, which have not been attributed to the service-connected pterygium.
CONCLUSION OF LAW

Criteria for a compensable rating for pterygium of the right eye have not been met or approximated. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.79, Diagnostic Code (DC) 6034 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II).

Here, a VCAA letter was sent to the Veteran in July 2009.  The letter identified the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how disability ratings and effective dates are assigned for all grants of increased rating claims.

In regard to the duty to assist, the Veteran was afforded VA examinations in June 2010 and March 2013.  The examiners reviewed the case file, examined the Veteran and considered the Veteran's statements.  Therefore, the Board finds that the examinations were adequate for rating purposes.  The Veteran's VA outpatient treatment records have been associated with the Veteran's virtual claims folder.  The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).




III.  Increased Rating for Pterygium

The Veteran has been service connected for pterygium of the right eye, rated as noncompensable, since October 7, 1954, the day after his separation from service.  The Veteran filed a claim for an increase in his service-connected pterygium in June 2009.  Because this claim was received after the rating criteria for diseases of the eye were amended, effective December 10, 2008, the current eye regulations apply to the adjudication of this issue.  

Pterygium is rated under Diagnostic Code 6034 which directs that pterygium be evaluated based on visual impairment, disfigurement (diagnostic code 7800), conjunctivitis (diagnostic code 6018), etc., depending on the particular findings.  

The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: (1) impairment of visual acuity (excluding developmental errors of refraction); (2) visual field; and (3) muscle function.  38 C.F.R. § 4.75 (2013).  When the Veteran is service-connected for one eye only, the visual impairment of the other non-service-connected eye is considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  The evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  See 38 C.F.R. 4.75 (c, d). 

An October 2010 VA treatment note indicates pterygium of the right eye not extending over central visual axis and bilateral cataracts.  A December 2011 VA eye clinic examination note indicates that the Veteran complained of gradual vision loss for the previous 1 to 2 years, which interfered with daily activities such as reading and driving.  He denied flashes, floaters or pain.  Visual acuity was to 20/25-1 for the right eye and 20/25+2 for the left eye.  Visual fields were full to confrontation bilaterally.  

June through August 2012 VA treatment records indicate visually significant pterygium of the right eye and bilateral significant cataracts.  The ocular history of bilateral dry eyes was also noted.  A September 2012 VA treatment note indicates that the Veteran had right pterygium surgery and grafting of the normal conjunctiva to excised area.  An October 2012 VA treatment note indicates that the Veteran reported a foreign body sensation in his right eye the week prior, which resolved.  The Veteran was also seen in October 2012 for a follow up of pterygium surgery of the right eye.  The Veteran complained of itchy, watery and foreign body sensation in his right eye.  

The Veteran was afforded a VA examination in June 2010 where the examiner noted a diagnosis history of pterygium of the right eye and cataracts bilaterally.  The Veteran reported that his eyes are dry, itchy and feel like sand is in his eyes.  He reported problems seeing street signs that are further away and seeing at night, especially in the rain.  

On examination, the examiner noted the following visual acuity results:

RIGHT EYE
UNCORRECTED
NEAR: 20/70+
FAR: 20/25-

CORRECTED
NEAR: 20/20
FAR: 20/25-2
LEFT EYE
UNCORRECTED
NEAR: 20/25-
FAR: 20/25-1

CORRECTED
NEAR: 20/20
FAR: 20/25-1

The visual field deficit test indicated "full to count fingers [bilaterally]."  The examiner noted a 5 millimeter (mm) amelanotic dombed growth in center of right brow.  The slit lamp examination indicated a few collarettes bilaterally and pterygium nasal of the right eye

The examiner concluded that the Veteran had pterygium of the right eye, which she noted that she did not know whether it was static or progressive.  She also diagnosed the Veteran with senile cataracts bilaterally, which were not visually significant and epiphora/dry eyes bilaterally, which she noted was consistent with dry eye syndrome.  She noted that the epiphora/dry eyes were unlikely to be associated with the service-connected pterygium of the right eye since the Veteran's symptoms were equal and present bilaterally.  

The Veteran was afforded another VA examination in March 2013 where the examiner noted a diagnosis history of pterygium of the right eye, bilateral senile cataracts, and dry eye.  The Veteran reported that his eye felt dry a lot, blurry and he has to blink frequently.  The Veteran reported that in the morning, his eyes are stuck together.  He reported that he felt as though there was trash in his right eye.  Also, while reading, the Veteran reported that his eyes water frequently.

On examination, the examiner noted the following visual acuity results:

RIGHT EYE
UNCORRECTED
NEAR: 20/40 or better
FAR: 20/40 or better

CORRECTED
NEAR: 20/40 or better
FAR: 20/40 or better
LEFT EYE
UNCORRECTED
NEAR: 20/40 or better
FAR: 20/40 or better

CORRECTED
NEAR: 20/40 or better
FAR: 20/40 or better

The examiner noted that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran's pupil diameter was 3 mm bilaterally, round and reactive to light.  No afferent pupillary defect was present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He did not have astigmatism or diplopia. 

The slit lamp and external eye examination yielded normal results in all categories except that bilateral cataracts were noted.  The internal eye examination indicated that the right macula revealed "few hard exudates [versus] drusen right eye."  No visual field defects were observed.  The examiner noted that the Veteran did not have pterygium of the right eye.  She noted that the Veteran had Cogan's dystrophy superior in the right eye and a history of pterygium nasal of the right eye which was removed and conjunctival graft and now has lipid deposits in nasal cornea.  She noted that the Veteran's corneal condition does not cause a decrease in visual acuity or other visual impairment.  She also noted that the Veteran suffers from bilateral cataracts which do not cause a decrease in visual acuity or other visual impairment.  Her final diagnosis was maculopathy of the right eye which did not cause a decrease in visual acuity or other visual impairment.

At a January 2013 VA treatment visit, the Veteran complained of gradual vision loss for the past 1 to 2 years.  He reported that his vision loss interfered with his daily activities.  He denied flashers, floaters or pain.  A February 2014 VA treatment note indicates that the Veteran complained of blurry vision bilaterally, while driving, especially at night.  The clinician noted visually significant cataracts bilaterally.  The Veteran was subsequently scheduled for surgery.  An April 2014 VA treatment note indicates that the Veteran was 1 week status post Kelman phacoemulsification with posterior chamber intraocular lens bilaterally (KP w/ PCIOAL).  The Veteran reported that he was pleased with his vision following surgery.  A June 2014 VA treatment note indicates that the Veteran was 6 weeks status post KP w/ PCIOAL.  Visual fields were full to confrontation bilaterally.  The slit lamp examination results were normal, with the notation of nuclear sclerosis (cataracts) bilaterally.   The Veteran reported slightly burry vision.

Visual Acuity 

38 C.F.R. § 4.76 directs that an examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Smeller's test type or its equivalent.

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.

Here, the Veteran has had his visual acuity (corrected distance) measured on two occasions (VA examinations in 2010 and 2013) during the course of the appeal.  At the 2010 examination, the Veteran demonstrated corrected vision to 20/25 bilaterally.  To warrant even a compensable rating under Diagnostic Code 6066, the vision in one eye must be at least 20/50.  Here, it clearly was not.

Similarly, at the VA examination in March 2013, the Veteran's vision was correctable to 20/40 or better bilaterally, which would also fail to warrant a compensable rating under Diagnostic Code 6066.  

Visual Field 

Examinations of visual fields will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  Here, there is no objective evidence of visual field defects at any point during the appeal period.  

Muscle Function

Again, examinations of muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  Muscle function was considered, but the examiner at the March 2013 VA examination specifically found that diplopia was not present in either of the Veteran's eyes, and muscle functioning of the eyes is evaluated based on the degree of diplopia.  As such, the Board does not find that there is a problem with muscle function in either of the Veteran's eyes.

Disfigurement 

Based on a September 2012 VA treatment record and the March 2013 VA examination, the Veteran's pterygium of the right eye was removed.  Nonetheless, the evidence of record fails to reflect that the Veteran's pterygium resulted in any of the characteristics of disfigurement, and as such, a compensable evaluation is not warranted under 38 C.F.R. § 4.118.


Conjunctivitis 

Conjunctivitis is the inflammation of the conjunctiva, generally consisting of conjunctival hyperemia associated with a discharge.  See Dorland's Illustrated Medical Dictionary 348 (31st ed. 2007).  There is no evidence that the Veteran has been diagnosed or treated for conjunctivitis.  

With regard to extraschedular consideration, the Veteran's main symptoms are blurry vision, feeling of foreign object and dry eyes, none of which are explicitly considered by the schedular rating criteria.  As such, the schedular rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  However, referral for extraschedular consideration is still not warranted, because although the Veteran claims blurry vision, it has not impaired his vision, based on the objective testing; the Veteran has not complained of feelings of a foreign object post status pterygium surgery; and the June 2010 VA examiner stated that the Veteran's bilateral dry eyes are likely not due to the service-connected pterygium of the right eye only.  

Lastly, a discussion of a total disability rating based on individual unemployability is not required because the evidence of record does not illustrate that the Veteran's service-connected pterygium prevents him from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  


ORDER

Entitlement to a compensable disability rating for service-connected pterygium of the right eye is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


